Citation Nr: 0505798	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-29 084A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
tinnitus.

2.  Entitlement to service connection for bronchitis, claimed 
as a respiratory disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to non-service-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant had service with the Philippine Scouts from 
February 1946 to January 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

The issue of entitlement to non-service-connected disability 
pension is addressed in the Remand portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when any action is required on the part of the 
appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that hearing loss with 
tinnitus was present in service or that sensorineural hearing 
loss was manifested within one year after separation, and any 
current hearing loss is not shown to be related to service or 
any incident of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that bronchitis, claimed as a 
respiratory condition, was present in service, and any 
current respiratory condition is not shown to be related to 
service or any incident of service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that a skin disorder was 
present in service or that the appellant has a current skin 
disorder demonstrated by medical evidence.


CONCLUSIONS OF LAW

1.  Hearing loss, with tinnitus, was not incurred in service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2004).

2.  Bronchitis, claimed as a respiratory condition, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

3.  A skin disorder was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's separation examination indicates his hearing 
was 15/15 bilaterally on a whispered and spoken voice test.  
Examination of his skin revealed no significant 
abnormalities.  His lungs, chest, and chest X-ray showed no 
significant abnormalities.

A September 1988 chest X-ray report shows the appellant's 
chest had clear lung fields on both sides, with normal 
bronchovascular markings.  The heart was not enlarged.  The 
diaphragm and thoracic cage were unremarkable.  The 
impression was of normal chest findings.

On the authorized audiological evaluation, appearing to be 
dated in December 1990, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
N/A
35
LEFT
10
15
35
N/A
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 in the left ear.

In a September 1994 written statement, F.J., M.D., indicated 
that the appellant had come to his clinic since March 1949 
and up until May 1990.  He was diagnosed with a case of 
chronic respiratory tract infection.

Private medical records dated from July 1995 to October 1996 
show the appellant received treatment from K.I., M.D., for 
bronchitis.  A March 1996 chest X-ray report showed right 
hilar density and a moderate degree of tortuosity of the 
descending thoracic aorta, unchanged since a prior study.  A 
chest X-ray report dated in August 1996 shows calcified 
granulomata in both lung fields.  There was no active disease 
present.

A January 2003 treatment record shows an assessment of 
rhinitis.

An April 2003 report of an auditory MRI shows the appellant's 
internal auditory canals were unremarkable.

On the authorized audiological evaluation in June 2003, pure 
tone thresholds, in decibels, appeared to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
N/A
60
LEFT
25
20
25
N/A
50

In a September 2003 written statement, E.G., M.D., indicated 
that she had treated the appellant since July 1995 for 
bronchitis and hearing loss.

In a September 2003 written statement, L.R., M.D., indicated 
that the appellant needed a hearing aid and had profound 
hearing loss.  A separate statement on that document 
indicates that the appellant's hearing loss was due to his 
service during World War II, prolonged exposure to combat 
operations, and exposure to the noise of explosions during 
his service.

In a November 2003 written statement, Dr. R noted that an 
accurate history was taken from the appellant, showing 
related military service with most definite loud noise 
exposure.  He had undergne several audiological evaluations 
over the previous six years in that office.  He most 
definitely had a noise-induced hearing loss, which the 
physician said may be related to his past history of having 
served in the military during World War II.

In a January 2004 written statement, the appellant contended 
that he was exposed to noise in service as a combat veteran.  
He was also exposed to noise during his basic military 
training.  He stated that he never received a scientific 
hearing test upon his discharge from service.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,


the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February and September 2003 letters, the RO informed the 
appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2003 statement of the case (SOC) and October and 
December 2003 and March 2004 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
entitlement to service connection.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2003 SOC contains the new duty-to-assist law and 
regulation codified at 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matters being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Service Connection Issues

1.  Generally Applicable Law

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Therefore, even though a condition or injury occurred in 
service, that alone is not enough to establish service 
connection; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability").

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

2.  Service Connection for Bilateral Hearing Loss with 
Tinnitus

Even if there is no record of organic disease of the nervous 
system (e.g., sensorineural hearing loss or tinnitus) in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)). See also 38 C.F.R. § 3.385, discussed infra.


The appellant has asserted that he was exposed to acoustic 
trauma in service while engaged in combat.  He claims that 
this, along with noise exposure incurred during basic 
training, is the cause of his current hearing loss and 
tinnitus.  The appellant, thus, claims that his hearing loss 
is directly related to active service.  However, the 
appellant's service medical records are silent for any 
complaint of, or treatment for, noise exposure, hearing loss, 
or tinnitus.  Furthermore, the appellant's hearing was shown 
to be normal, 15/15 bilaterally, upon his separation in 
January 1949.

While the Board recognizes the appellant's argument that he 
did not receive a scientific hearing examination upon 
separation from service, his separation examination report 
does show the results of a hearing test.  Additionally, while 
the appellant has contended that he engaged in combat while 
in service, there is no indication in his service records to 
suggest this was the case.  His report of separation lists 
switchboard operator as his only military occupational 
specialty.

The Board acknowledges, and has no reason to doubt, the 
appellant's assertion that he was exposed to acoustic trauma 
while serving on active duty.  Nevertheless, although the 
appellant avers that he had a hearing problem after his 
release from active service, the first post-service medical 
record reflecting hearing loss was an audiological 
examination that appears to be dated in December 1990, more 
than 40 years after separation from active service.

The Board also acknowledges the September 2003 written 
statement from Dr. R, which appears to state that the 
appellant's hearing loss was due to his combat experience 
during military service.  However, there is no evidence that 
Dr. R reviewed the appellant's military records in order to 
competently opine that there is a link between the 
appellant's service and his hearing loss with tinnitus.  
There is no evidence that Dr. R obtained his information 
about the appellant's military service from any source other 
than the appellant.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).


While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the appellant might eventually meet its 
criteria, in this case more than 40 years after separation 
from service.  See Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of any 
competent and probative medical opinion to link any current 
hearing loss with tinnitus to service.

Accordingly, it has not been shown that the appellant's 
hearing loss is related to service or any incident thereof.  
As the evidence preponderates against the claim for service 
connection for bilateral hearing loss with tinnitus, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.

3.  Service Connection for Bronchitis, Claimed as a 
Respiratory Disorder

The appellant also contends that bronchitis, claimed as a 
respiratory condition, was incurred during active service.  
However, the appellant's service medical records are silent 
for treatment of bronchitis or any other respiratory problem.  
Indeed, his lungs and chest were normal upon separation from 
service in January 1949.  Furthermore, the first post-service 
medical record showing treatment for a respiratory disorder 
is a September 1994 written statement which indicates that a 
clinic had treated the appellant for a respiratory condition 
since March 1949.  While this potentially dates the 
appellant's disorder to just a few months after his 
separation from service, there are no treatment records to 
show what the appellant's diagnosis was during the 45 years 
between when the clinic states it began to treat him and the 
first documented medical record.

While the appellant has been diagnosed with various 
respiratory illnesses since 1994, there is no competent 
medical evidence of record to show that he suffered from any 
such disorder in the decades between service and 1994.  
Furthermore, there is no medical evidence of record to show 
that the appellant's current respiratory illness is related 
in any way to his active military duty.  As the evidence


preponderates against the claim for service connection for 
the appellant's bronchitis, claimed as a respiratory 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

4.  Service Connection for a Skin Disorder

Finally, the appellant has also sought service connection for 
a skin disorder.  However, the appellant's service military 
records are silent for any evidence of a skin disorder.  
Indeed, his separation examination dated in January 1949 
shows his skin had no significant abnormalities.  
Furthermore, there is no medical evidence associated with the 
claims file which shows the appellant has ever been treated 
for a skin condition.

Without any evidence of a current disability that has 
resulted from the appellant's service, he cannot be granted 
service connection as to this issue.   That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See 
Rabideau, Brammer, supra.

As the evidence preponderates against the claim for service 
connection for a skin disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for hearing loss with tinnitus is denied.

Service connection for bronchitis, claimed as a respiratory 
disorder, is denied.

Service connection for a skin disorder is denied.



REMAND

Regarding the issue of entitlement to non-service-connected 
disability pension, the RO issued a decision in April 2004 
declining to reopen the previously denied claim for this 
benefit, on the basis that the appellant lacks qualifying 
service for basic eligibility for VA pension.  In written 
statements, received by the Board in September 2004 and 
January 2005 and the Veterans Service Center in December 
2004, the appellant stated that he wished to appeal the 
decision that denied him non-service-connected disability 
pension.

A written communication from a claimant or his/her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement (NOD).  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2004).

The Board recognizes that the denial of basic eligibility for 
pension essentially turns upon a legal issue, i.e., whether 
the claimant has qualifying service.  Nevertheless, there is 
no legal bar to a claimant's attempting to reopen a denial of 
pension.  Inasmuch as the April 2004 decision was the first 
time the RO had considered and adjudicated the issue of new 
and material evidence as to basic eligibility for non-
service-connected disability pension in the context of this 
claim, and the appellant's September and December 2004 and 
January 2005 statements expressed disagreement with that 
determination, they constitute an NOD as to that issue.

The Court has held that the filing of an NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  Thus, the Board finds that 
this issue must be remanded so that the RO can issue an SOC 
and the appellant can be afforded the opportunity to perfect 
a timely substantive appeal as to this issue.

Accordingly, the issue of whether the veteran has presented 
new and material evidence to reopen his claim for pension is 
remanded for the following actions:

1.  The RO should also issue an SOC addressing 
the appellant's attempt to reopen his claim for 
non-service-connected disability pension.  The 
appellant should be provided the opportunity to 
perfect the appeal with a timely Substantive 
Appeal (VA Form 9) with respect to that issue.  
The RO is free to undertake any additional 
development deemed necessary with respect to that 
issue.

2. If, and only if, the appellant perfects his 
appeal as to this claim, the RO should return the 
case to the Board for appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


